Citation Nr: 0105065	
Decision Date: 02/20/01    Archive Date: 02/26/01

DOCKET NO.  99-05 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel






INTRODUCTION

The veteran served on active duty from March 1964 to June 
1967, to include a period of service in the Republic of 
Vietnam.

This matter arises before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Anchorage, Alaska (the RO) which determined that new and 
material evidence had not been submitted with which to reopen 
his claim of entitlement to service connection for PTSD.  The 
veteran filed a timely notice of disagreement and perfected a 
substantive appeal.

The case has been forwarded to the Board for appellate 
review.


FINDINGS OF FACT

1.  The RO denied reopening the claim of entitlement to 
service connection for PTSD when it issued an unappealed, 
final rating decision in July 1994.

2.  Evidence submitted since the July 1994 RO rating action 
bears directly and substantially upon the issue at hand, and 
because it is neither duplicative or cumulative, and is 
significant, it must be considered in order to fairly decide 
the merits of the claim.


CONCLUSION OF LAW

Evidence received since the July 1994 rating action wherein 
the RO denied reopening the claim of entitlement to service 
connection for PTSD is new and material, and the veteran's 
claim for that benefit is reopened.  38 U.S.C.A. §§ 5104, 
5108, 7105(c) (West 1997); 38 C.F.R. §§ 3.104, 3.156, 22.1103 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is ultimately seeking entitlement to service 
connection for PTSD.  In 
the interest of clarity, the Board will review the law, VA 
regulations and other authority which are generally relevant 
to this case; briefly describe the factual background of the 
claim; and then proceed to analyze the claim and render a 
decision.

Criteria
Service connection

In general, the applicable law and regulations state that 
service connection may be granted on a direct basis for 
disability resulting from disease or injury incurred in or 
aggravated by active military service. 38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303(a) (2000).

For certain chronic disorders, including psychoses, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137  
(West 1991 & Supp. 2000);  38 C.F.R. §§ 3.307, 3.309 (2000).  

Service connection may be also granted for any disease first 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

A veteran will be considered to have been in sound condition 
when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto. 
38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) (2000).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (2000).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. §§ 3.304, 3.306(b) (2000).

If not shown during service, service connection may be 
granted for PTSD if shown disabling to a compensable degree 
during the first post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 2000);  38 C.F.R. §§ 
3.307, 3.309 (2000).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The Veterans Claims Assistance Act of 2000 provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA,  unless 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim.  The law further provides 
that VA may defer providing assistance pending the submission 
by the claimant of essential information missing from the 
application.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, - 2097-98 (2000) (to be 
codified at 38 U.S.C.A. § 5103A).




Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
responsibility to assess the credibility and the probative 
value of proffered evidence of record in its whole.  See 
38 U.S.C.A. § 7104(a); see also Madden v. Gober, 125 F. 3d 
1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 
69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the Secretary 
shall give the benefit of the doubt in resolving each such 
issue.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was 
observed that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  

To deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  The 
Board observes in passing that the benefit of the doubt rule 
articulated above has not been substantially altered by the 
Veterans Claims Assistance Act of 2000.


New and material evidence

In general, RO decisions which are unappealed become final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (2000).  
The governing regulations provide that an appeal consists of 
a timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2000).

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, VA 
must reopen a finally disallowed claim when "new and 
material" evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  Only 
evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 1991).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a) (2000).

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which had been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that when "new and material evidence" is 
presented or secured with respect to a previously and finally 
denied claim, VA must reopen the claim.  Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

In determining whether to reopen a previously and finally 
denied claim, the Board must determine whether the veteran 
has presented new and material evidence under 
38 C.F.R. § 3.156(a) (2000) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 1991).  

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000).   

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  At this stage of its 
analysis, the Board does not evaluate such evidence in the 
context of the record as a whole.  Compare Madden v. Gober, 
125 F. 3d 1477, 1481 (Fed. Cir. 1997) [in evaluating the 
evidence and rendering a decision on the merits, the Board is 
required to assess the credibility, and therefore the 
probative value, of proffered evidence in the context of the 
record as a whole].    See also Chipego v. Brown, 4 Vet. App. 
102, 104-105 (1993) [the Justus presumption of credibility 
does not extend beyond the predicate determination of whether 
the case should be reopened].

If VA determines that new and material evidence has been 
presented under 38 C.F.R. § 3.156(a), the case will be 
decided on the merits.  See Wilkinson v. Brown, 8 Vet. 
App. 263 (1993); Ivey v. Derwinski, 2 Vet. App. 320, 322 
(1992).

The Board further observes that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), which has been discussed above, appears to have left 
intact the requirement that a veteran must first present new 
and material evidence in order to reopen a previously and 
finally denied claim under 38 U.S.C.A. § 5108 before the 
Board may determine whether the duty to assist is fulfilled 
and proceed to evaluate the merits of that claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  See 
38 U.S.C. § 5103A(f).

Factual Background

The Board will briefly review the evidence of record at the 
time of the July 1994 RO decision which determined that the 
veteran had not submitted sufficient new and material 
evidence with which to reopen his claim of entitlement to 
service connection for PTSD.  Following this review, the 
Board will analyze the evidence submitted since the July 1994 
decision within the context of the laws regarding the 
reopening of claims.

The previously submitted evidence

The veteran's service medical records reveal that during his 
entrance examination, dated in March 1964, clinical 
psychiatric evaluation was normal and there was no indication 
of any personality deviation.  Thereafter, service medical 
records are silent as to any psychiatric disorder experienced 
by the veteran.  Service medical records dated in October 
1966 show that the veteran was treated for a rock fragment 
wound of the right side of the face as a result of sniper 
fire during his period of service in the Republic of Vietnam.  

His separation examination report dated in July 1966 shows 
that clinical psychiatric evaluation was normal and there was 
no indication of any personality deviation.  The veteran's 
DD-214 reveals that he was awarded the Purple Heart.

Subsequent to service, a VA Social and Industrial Survey 
dated in October 1989 shows that the veteran reported 
experiencing daily flashbacks to an incident that occurred in 
Vietnam, wherein children were blown up by a grenade with 
which they were playing.  He also reported being "at war 
with the world," that he was often paranoid and would avoid 
contact with people.  The examiner, a licensed clinical 
social worker, concluded that although the veteran had 
suffered stressors during combat, it was felt that alcohol 
addiction and diagnostic indicators of schizoid personality 
disorders were paramount at the time.  It was recommended 
that following detox treatment, the veteran be re-evaluated 
for PTSD.

VA outpatient treatment records dated from December 1989 to 
June 1990 show that the veteran received treatment for 
symptoms associated with his psychiatric disorder, wherein he 
referred to his experiences in Vietnam.  In January 1990, it 
was noted that his symptoms sounded like classic PTSD, and 
additional assessment was recommended.

A private outpatient treatment record from RAM, MD, dated in 
April 1990, shows that the examiner indicated that he could 
find no evidence of PTSD, despite the veteran's occasional 
dreams and thoughts about Vietnam, as he would not admit to 
any anxiety or discomfort with these thoughts.  The examiner 
indicated that his symptoms were probably due to a severe 
personality disorder, probably schizoid personality disorder, 
that was chronic in nature and not attributable to service.  
Nevertheless, the examiner provided no diagnosis.

In August 1993 the veteran submitted a Statement In Support 
Of Claim (VA Form 21-4138) wherein he set forth various 
stressful events which had occurred during his period of 
active service.  

He reported that upon landing in Da Nang in Vietnam in early 
1966, his unit was fired upon, and although there weren't 
heavy losses, he does remember seeing dead Marines.  He also 
reported that he was once on a two-man listening post mission 
wherein he came across a five-man North Vietnamese squad 
causing him to open fire on them, killing or wounding at 
least the first two.  He also indicated that he had witnessed 
a Marine driving a flat bed truck carrying bodies of dead 
North Vietnamese soldiers that were to be dumped in the 
river.  He described another stressful incident wherein he 
was under enemy fire when a round nearly hit him in the head 
and other rounds exploded near him sending bamboo splinters 
in his neck and back.  In the same incident, he indicated 
that he had witnessed a fellow Marine, a Private Nichols, 
trip a mine blowing him up.  He related that hot blood from 
Private Nichols covered his body as he helped load him into a 
helicopter.  

The veteran described a separate incident wherein he stepped 
in a Punji Stake foot trap, wherein a Punji Stake went 
through his boot and right foot above the toes.  He also 
indicated that he had been part of missions that came under 
enemy fire, wherein helicopters and fuel dumps were being 
blown by rockets.  He indicated that he thought he was going 
to die during the attack.  He reported being on an ambush one 
night in heavy rain when an enemy soldier fell off of a river 
bank and onto him, knocking him, face first, into the mud.  
He described the stressful incident had occurred when his 
squad set up night camp outside a village.  He indicated that 
they fired three M79 grenades into a village, two of which 
exploded.  He related that the next morning, the third 
exploded, and when they investigated, they had discovered 
that a group of children had tried to pick it up.  He 
reported that two or three of the children were killed and 
several others were severely wounded.  He indicated that the 
children were evacuated by helicopter for treatment.

A VA outpatient treatment record dated in August 1993 shows 
that the veteran exhibited symptoms of PTSD which included 
depression, isolation, rage, avoidance of feelings, survival 
guilt, and anxiety reaction.  The counselor indicated that it 
was his best estimation that the veteran had PTSD.

A VA Social and Industrial Survey dated in October 1993 shows 
that the veteran denied ever being in any mental health or 
psychiatric treatment, and that he was currently not taking 
any medications.  The veteran also addressed his service 
history wherein he indicated that he had two tours of duty in 
Vietnam.  He described his tours of duty as really easy, that 
he enjoyed being in the country taking full advantage of R & 
R, and that he went to several places, including Thailand and 
Hong Kong.  He indicated that he considered his Vietnam 
service a great honor and that he was proud to have been a 
Marine.

A private medical examination report from WWW, MD, dated in 
November 1993 shows that the veteran denied any complaints 
referable to excessive free-floating anxiety, irrational 
fears, or the sudden intrusions of overwhelming anxiety.  He 
indicated that he did not view himself as depressed, and 
stated that his weight had been stable without any sleep 
disturbance.  The examiner concluded that there was no 
evidence of PTSD and that the memories of his period of 
active service in Vietnam were reported, but were not 
intense, frequent or related to dissociative experiences.  
There was no hyperstartle response, and his sleep was 
undisturbed by combat related nightmares.  The diagnosis was 
possible polysubstance abuse, unconfirmed.

By rating action dated in July 1994, the RO determined that 
new and material evidence had not been submitted with which 
to reopen the veteran's claim of entitlement to service 
connection for PTSD.  The RO relied on the fact that the 
evidence was still negative of a diagnosis of PTSD.

The additional evidence

In May 1997, the veteran re-submitted a copy of the August 
1993 VA Form 21-4138 wherein he described the various 
stressful events which occurred during his period of active 
service during his tours of duty in Vietnam.

A letter dated in June 1997 from KDG, PhD, a team leader at 
the Fairbanks Vet Center, reveals that the veteran had 
presented his stressor letter of May 1997.  


The team leader indicated that the veteran had been having 
nightmares about Vietcong dressed in black that he knows are 
dead coming back for him.  He indicated that he could not 
sleep because of the nightmares which had been increasing in 
frequency.  He also indicated that he would think of Vietnam 
when he didn't want to, or if he was reminded of Vietnam, he 
would "make a crazy joke" or do something strange so as to 
detract others from thinking he was a crazy Vietnam veteran 
who should be locked up.  There was no diagnosis made.

A VA compensation and pension examination report dated in 
October 1997 shows that the veteran reported flashbacks, 
particularly when he is around Athabascan Natives, as they 
remind him of the Vietnamese.  He reported feeling paranoid 
and startling easily.  He denied any reaction of horror or 
complete helplessness as a result of his exposure.  Although 
he was said to complain of recurrent intrusive, distressing 
recollections of events, he indicated that they were a minor 
concern.  He indicated that he would sometimes have recurrent 
distressing dreams of Vietnam, but of no events in 
particular.  

Under persistent avoidance, he said that he makes efforts to 
avoid thoughts and feelings associated with Vietnam, but he 
denied other symptoms under this category.  He was said to 
complain of persistent symptoms of increased arousal, 
including difficulty falling asleep, exaggerated startle 
response and extreme reactivity.  

It was indicated that he did not know of any memory losses 
associated with Vietnam.  The examiner concluded that based 
on these findings, he did not qualify for the diagnosis of 
PTSD due to the absence of intense fear, helplessness, or 
horror associated with the event (DSM-VI criteria).  In 
addition, he was said to lack enough symptoms to fulfill 
criteria C, encompassing persistent avoidance.  


The examiner indicated that based upon this examination and 
the review of medical records, he could not confirm a 
diagnosis of PTSD.  Other issues were said to probably play a 
great deal of importance in this veteran's lifestyle, in 
particular, his tendency to isolate from other people and 
preference for being alone, living a subsistence lifestyle, 
which was said to reflect his pre-military preference for 
being alone and in the woods.  This was said to possibly 
reflect a personality disorder, possibly schizotypal or 
schizoid disorder.  There were also issues of alcohol and 
drug abuse mentioned, but not fully explored in the 
examination.  There was no Axis I diagnosis given.

A VA Social and Industrial Survey completed by MF, LCSW, also 
dated in October 1997, shows that the veteran reported daily 
flashbacks (some of which were triggered by certain smells), 
which would increase when he was around fellow veterans.  He 
described sounds of machinery while in town as similar to 
tanks and breaks squeaking as to helicopter noises.  He was 
unsure why he lives in Alaska, specifically in a village 
setting, because the Native Alaskans reminded him of the 
Vietcong.  He indicated that he was trying to confront his 
fears by buying camouflage clothes.  A diagnosis was not 
given.

By rating action dated in February 1998, the RO determined 
that new and material evidence had not been submitted with 
which to reopen the veteran's claim of entitlement to service 
connection for PTSD.  The RO relied on the fact that the 
evidence was still negative of a diagnosis of PTSD.

Analysis

In July 1994, the RO determined that the veteran had not 
submitted sufficient new and material evidence with which to 
reopen his claim of entitlement to service connection for 
PTSD.  The veteran did not appeal this decision, thus it 
became final.  38 U.S.C.A. § 7105(c) (West 1991).  In order 
to reopen the claim, new and material evidence must have been 
submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2000).



The RO had denied the veteran's claim on the basis that the 
evidence of record had failed to demonstrate that he then had 
PTSD.  At the time of the July 1994 RO decision, the medical 
evidence of record included the veteran's service medical 
records which did not show treatment for symptoms associated 
with PTSD.  The evidence also included the VA Social and 
Industrial Survey dated in October 1989 which did not give a 
diagnosis, but which recommended that veteran be re-evaluated 
for PTSD.  

The evidence also included VA outpatient treatment records 
dated from December 1989 to June 1990 which noted that the 
veteran's symptoms sounded like classic PTSD.  The April 1990 
records from Dr. M., however, showed no evidence of PTSD, but 
provided no other diagnosis with regard to the veteran's 
symptoms.  In August 1993, the veteran submitted a detailed 
summary of the various stressful events which occurred during 
his period of active service, and in August 1993 a VA 
counselor reviewed the veteran's statement and determined it 
was his best estimation that the veteran had PTSD.

The private medical examination report from Dr. W. dated in 
November 1993, suggested that there was no evidence of PTSD, 
but that a diagnosis of unconfirmed  polysubstance abuse was 
possible.

Since filing to reopen his claim, the veteran re-submitted a 
copy of the August 1993 VA Form 21-4138 wherein he described 
the various stressful events which occurred during his period 
of active service during his tours of duty in Vietnam.

He also submitted a letter dated in June 1997 from Dr. G., 
wherein symptoms which included nightmares and intrusive 
thoughts of Vietnam were associated with his experiences in 
Vietnam.  However, there was no diagnosis made.


The additional evidence also included an October 1997 VA 
compensation and pension examination report wherein the 
veteran expressed numerous symptoms, including flashbacks, 
paranoia, recurrent intrusive, distressing recollections of 
events, recurrent nightmares, avoidance behavior, increased 
arousal, exaggerated startle response and extreme reactivity.   
Notwithstanding the veteran's assertions, the examiner 
indicated that he did not qualify for a diagnosis of PTSD due 
to the absence of intense fear, helplessness, or horror 
associated with the event (DSM-VI criteria), and insufficient 
symptoms of persistent avoidance.  The examiner indicated 
that he could not confirm a diagnosis of PTSD, but he failed 
to give any other diagnosis.

Similarly, the October 1997 Social and Industrial Survey 
completed by MF, LCSW, set forth daily flashbacks and startle 
response, but a diagnosis was not given.

The veteran seeks to reopen his claim of entitlement to 
service connection for PTSD which the RO denied in 1994.  
When a claim is finally denied by the RO, the claim may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. § 7105;  38 C.F.R. 
§ 3.104.

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
adjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally denied on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).

Under Evans, evidence is new if not previously of record and 
not merely cumulative of evidence previously of record.


The Board finds that the recently received medical evidence 
is new and material evidence in that it contains evidence 
that was not previously of record, and that the evidence 
bears directly and substantially upon the specific matter 
under consideration that is so significant, that it must be 
considered in order to fairly decide the merits of the claim.  
The July 1994 denial by the RO was primarily based upon the 
fact that there was no substantiated evidence of a diagnosis 
of PTSD.  The new evidence, primarily the June 1997 letter 
from Dr. G., suggests that the veteran's current symptoms are 
associated with stressors experienced in Vietnam.  

The Board finds that this evidence is sufficient to reopen 
the claim as it contributes to a more complete picture of the 
circumstances surrounding the origin of a veteran's 
disability.  The Board is aware that the new evidence has not 
confirmed a causal relationship between PTSD and the 
incidents of service.  However, the Board is satisfied that 
the newly received evidence satisfies the criteria as set 
forth in the in the Hodge case.  

In Hodge, 155 F.3d at 1363, the Federal Circuit noted that 
new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Therefore, the Board finds that the 
veteran's claim of entitlement to service connection for PTSD 
is reopened.

For reasons which will be discussed below, the Board will 
remand this issue for further evidentiary development.


ORDER

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for PTSD, 
the appeal is granted to that extent only.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Having determined that the veteran's claim of entitlement to 
service connection for PTSD is reopened, VA has a duty to 
assist the veteran in the development of evidence pertinent 
to his claim under 38 U.S.C.A. § 5107(b) (West 1991).  

38 C.F.R. § 3.304(f) previously provided that service 
connection for PTSD requires medical evidence establishing a 
clear diagnosis of the condition, credible supporting 
evidence that the claimed inservice stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed inservice 
stressor.  If the claimed stressor is related to combat, 
service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the 
claimed inservice stressor.

During the course of this appeal 38 C.F.R. § 3.304(f) was 
revised.  38 C.F.R. § 3.304(f) currently provides that 
service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor and 
credible supporting evidence that the claimed in-service 
stressor occurred.  


If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  The effective date of the revision is March 7, 
1997.  38 C.F.R. § 3.304(f).  The evidence suggests that the 
veteran has been awarded the Purple Heart, thus the Board is 
satisfied that he was engaged in combat with the enemy in 
conjunction with the his claim for entitlement to service 
connection for PTSD.

In West v. Brown, 7 Vet. App. 70 (1994), the Court held that 
in addition to demonstrating the existence of a stressor, the 
facts must also establish that the alleged stressful event 
was sufficient to give rise to PTSD.  Id. at 98-99.  In West, 
the Court held that the sufficiency of the stressor is a 
medical determination, and therefore adjudicators may not 
render a determination on this point in the absence of 
independent medical evidence.  The Court also held in West 
that a psychiatric examination for the purpose of 
establishing the existence of PTSD was inadequate for rating 
purposes because the examiners relied, in part, on events 
whose existence the Board had rejected.

The Board also notes that there has also been another 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
signed into law.  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999) which had held that VA cannot assist in the 
development of a claim that is not well grounded.  



The change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991); VAOPGCPREC 11-00.  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2097-98 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  The Board notes that 
the veteran has also not been afforded a recent VA 
examination of his asserted PTSD.

Having reopened the claim, as the RO has not yet considered 
whether any additional notification or development action is 
required under the Veterans Claims Assistance Act of 2000, it 
would be potentially prejudicial to the veteran if the Board 
were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92; 
(published at 57 Fed. Reg. 49,747 (1992)).

In accordance with the statutory duty to assist the veteran 
in the development of evidence pertinent to his claim, the 
case is REMANDED for the following action: 

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  In this regard, the RO should 
furnish the appropriate release of 
information forms in order to obtain 
copies of all VA, military, and private 
medical records pertaining to treatment 
and evaluation of his alleged PTSD that 
are not already of record.  

He should be informed that he has the 
opportunity to submit additional evidence 
and arguments in support of his claim.  
Regardless of the veteran's response, the 
RO should obtain all outstanding VA 
treatment records.

2.  A VA examination should be conducted 
by a psychiatrist that has not already 
examined the veteran in order to 
determine whether the veteran has PTSD.  
The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination  Any further indicated tests 
and studies to include psychological 
studies are to be conducted. 

If the diagnosis of PTSD is deemed 
appropriate, the examiners should specify 
whether the veteran's combat with the 
enemy or any other identified stressor 
found to be established by the record is 
sufficient to produce PTSD; and whether 
there is a link between the current 
symptomatology and his period of active 
service.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letters 00-87 (November 17, 2000), 00-92 
(December 13, 2000), 01-02 (January 9, 
2001), and 01-13 (February 5, 2001) as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
Court decisions that are subsequently 
issued also should be considered.  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).  

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the claim on entitlement to 
service connection for PTSD on a de novo 
basis.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable laws and 
regulations considered pertinent to the issue current on 
appeal.  A reasonable period of time for a response should be 
afforded.  

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
hereby notified that failure to report for a scheduled VA 
examination may adversely affect the outcome of his claim.  
38 C.F.R. § 3.655 (2000).



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



 


